In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-0624V
                                       Filed: June 19, 2015

****************************
CHRISTINE L. TISHMACK,                    *
                                          *
                    Petitioner,           *     Damages Decision Based on Proffer;
                                          *     Tetanus-Diphtheria-acellular Pertussis;
                                          *     (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                       *     Related to Vaccine Administration;
AND HUMAN SERVICES,                       *     (“SIRVA”); Special Processing Unit;
                                          *     (“SPU”)
                    Respondent.           *
                                          *
****************************
Kate Westad, Esq., Lommen Abdo Law Firm, Minneapolis, MN, for petitioner.
Julia McInerny, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

       On July 18, 2014, Christine L. Tishmack filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury which
was caused by the tetanus, diphtheria-acellular pertussis [“Tdap”] vaccine she received
on July 22, 2011. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On December 19, 2014, I issued a ruling on entitlement, finding petitioner entitled
to compensation. On June 19, 2015, respondent filed a proffer on award of
compensation [“Proffer”] indicating petitioner should be awarded $80,000.00. Proffer at
1. According to respondent’s Proffer, petitioner agrees to this proposed amount. Id.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $80,000.00 in the form of a check payable to petitioner, Christine
L. Tishmack. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
          Case 1:14-vv-00624-UNJ Document 25 Filed 06/19/15 Page 1 of 2



              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS
____________________________________
CHRISTINE TISHMACK,                    )
                                       )
                Petitioner,            )
    v.                                 )
                                       )   No. 14-624V
SECRETARY OF HEALTH                    )   Chief Special Master Vowell
AND HUMAN SERVICES                     )   ECF
                                       )
               Respondent.             )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$80,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $80,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                                      Respectfully submitted,

                                                      BENJAMIN C. MIZER
                                                      Principal Assistant Attorney General

                                                      RUPA BHATTACHARYYA
                                                      Director
                                                      Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
        Case 1:14-vv-00624-UNJ Document 25 Filed 06/19/15 Page 2 of 2



                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          MICHAEL P. MILMOE
                                          Senior Trial Counsel
                                          Torts Branch, Civil Division

                                          /s/ Julia W. McInerny
                                          JULIA W. MCINERNY
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
DATED: June 18, 2015                      (202) 353-3919




                                      2